Case 1:15-cv-00382-HSO-JCG Document 334-2 Filed 01/10/19 Page 1 of 2

EXHIBIT 2
—

Case 1:15-cv-00382-HSO-JCG Document 334-2 Filed 01/10/19 Page 2 of 2

Douglas Handshoe

From: foodvacation Canada <foodvacation@gmail.com>
Sent: Friday, December 21, 2018 1:35 PM

To: gargiulo_chambers@mssd.uscourts.gov

Cc: Douglas Handshoe

Subject: 15-cv-382 rebuttal

Attachments: discovery_rebuttal.pdf

Dear Judge Gargiulo:

lam respectfully alerting you that the attached document has been sent by the fastest international postal means for
filing, along with a supporting declaration. Due to the holidays | cannot guarantee when it will reach Gulfport.

Happy Holidays to everyone.
Kind Regards,

Charles Leary
